Title: To Thomas Jefferson from Reuben Lindsay, 25 April 1781
From: Lindsay, Reuben
To: Jefferson, Thomas



Sir
Albemarle 25th. April 1781

Your favor of the 16th. Instant came to hand covering the Inclosed Commission and one for Major Charles L. Lewis, the receipt of which I most thankfully Acknowledge—but being consious of my inability to execute an Office of that importance at Present, must beg leave to return the Commission. That fill’d up for Major Lewis I have delivered him, which he told me he would Qualify too the first Opportunity.
I am persuaded the Executive was not fully inform’d respecting the recommendation of Officers at our Last Court—particularly respecting myself—for I believe the Court would have recommended me to the Commission of County Lieutenant, had  I not told them I would not serve, and beg’d they would think of some one else, and did myself propose Capt. John Marks, who was recommended by a great Majority of the Members then Present.
I shall continue to act under my former Commission until Other Officers are Appointed and do Qualify, which I wish should happen as soon as possible.
I am Sir, with much respect Your Very Hble Servt.,

Rn. Lindsay

